OPINION
SMITH, Chief Judge.
This dispute comes before the court on defendant’s motion to dismiss or, in the alternative, for summary judgment. Plaintiffs, relying on 41 U.S.C. § 601, et seq. and 28 U.S.C. § 1491, are seeking refunds from the Forest Service of the United States Department of Agriculture for portions of the purchase price paid for various timber sales. At issue is whether plaintiffs’ failure to comply with the contractual time limitation provision for the submission of claims bars such claims.
The parties’ arguments are discussed and resolved by this court’s opinion, issued today, in Stone Forest Industries, Inc. v. United States, 26 Cl.Ct. 410. For the reasons set forth in the Stone Forest opinion, three of plaintiffs’ four claims are time-barred,1 and the court grants defendant’s motion with respect to those claims.2
CONCLUSION
The court grants the government’s motion as it pertains to time-barred claims. This opinion does not address those claims which are not time-barred. The parties shall file a joint status report within 60 days from the date of this opinion discussing further proceedings in this case;

. The government contends that the following claims are time-barred:
Sale Contract# Date of Closure Date of Claim # of Days Late
Little 050989 03/01/87 05/02/91 1788
Sulphur 052084 04/24/86 05/02/91 1902
Byegene 053264 09/01/87 05/02/91 1303


. Defendant does not allege that the following claim is time-barred:
Sale Contract # Date of Claim
Hells 050716 04/15/91